Eisheb, J.
This was an indictment in the circuit court of Lowndes, county, charging the defendant with playing for money, or other valuable thing, at a game of billiards.
The proof is, that the playing was at a regularly licensed table for that purpose, and'the defendant being the loser of the game, it was presumed that he paid the regular fee chargeable by the owner of the table. Supposing both facts to be true, still no offense was established against the law.
To constitute gaming, one or other of the parties must expect to profit by the game. Here neither could derive such profit, because neither was entitled to the fee paid to the owner of the table. *1080Admitting that it is the rule of tbe game, that the loser shall pay the fee, the owner has a perfect right to make his contract in this way, the law not prohibiting this mode of contracting.
Judgment reversed, and venire de novo awarded.